Citation Nr: 0812904	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
the lumbar spine disability, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for the lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from March 1976 to October 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board notes that the appellant requested a personal 
hearing at the RO in his August 2005 VA Form 9.  That hearing 
was scheduled for October 27, 2005.  On that date, the 
appellant asked that his scheduled hearing be cancelled.  
Since no outstanding hearing request exists, the case is now 
ready for appellate review.

The issue of an evaluation in excess of 40 percent for the 
lumbar spine disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2000 rating action, a 40 percent evaluation was 
assigned for the appellant's lumbar spine disability, 
effective April 4, 2000.  

2.  By a rating action in December 2004, the RO proposed a 
reduction for the lumbar spine disability evaluation and the 
appellant was notified that same month of the proposed 
reduction from 40 percent to 20 percent.

3.  A May 2005 rating decision reduced the evaluation for the 
appellant's lumbar spine disability from 40 percent to 20 
percent evaluation, effective from August 1, 2005.

4.  The RO complied with the procedural requirements of 
38 C.F.R. § 3.105(e).

5.  The 40 percent lumbar spine disability evaluation had 
been assigned for more than five years.

6.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied, and the clinical evidence of record at the time 
of the May 2005 rating action fails to demonstrate sustained 
material improvement in the appellant's lumbar spine 
disability under the ordinary conditions of life.

7.  The RO's May 2005 rating action reducing the disability 
evaluation for the appellant's lumbar spine disability from 
40 percent to 20 percent was void ab initio as not in 
accordance with the law.


CONCLUSION OF LAW

The criteria for the restoration of the 40 percent schedular 
disability evaluation for the appellant's lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.344 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this decision, the Board restores the lumbar spine disability 
evaluation to 40 percent, which represents a complete grant 
of the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e).

The instant case involves the appellant's disagreement with a 
rating decision which reduced from 40 percent to 20 percent 
the evaluation of his service-connected lumbar spine 
disability.  The 40 percent rating was in effect from April 
2000 through July 2005, a period of more than five years.  
See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (the duration 
of a rating must be measured from the effective date assigned 
that rating until the effective date of the actual 
reduction).  Therefore, the requirements pertaining to 
reductions of ratings that have been in effect for at least 
five years are applicable.  38 C.F.R. § 3.344(a),(b).

In this case, the Board finds that the RO provided the 
appellant with appropriate notice of the proposed reduction 
of his lumbar spine evaluation in a December 2004 letter.  
Moreover, the appellant subsequently sent a written statement 
indicating that he did not think that the proposed reduction 
was warranted and his statements were considered by the RO.  
The appellant did not request a predetermination hearing.  
The proposed reduction was effectuated in a May 2005 rating 
decision, effective August 1, 2005.  Therefore, the Board 
determines that the RO's reduction of the evaluation of the 
appellant's lumbar spine disability was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The appellant underwent a VA spine examination in September 
2004; the examiner did not have the claims file to review in 
conjunction with the examination.  The appellant complained 
of worsening low back pain and described it as constant; he 
reported that the back pain radiated.  He also said that he 
experienced exacerbations of the back condition and 
complained of decreased ambulation secondary to flare-ups of 
the lumbar spine disability.  The examiner noted that the 
appellant was presently receiving treatment for his back 
disability and that the appellant occasionally needed 
assistance to dress his lower extremities.  On physical 
examination, the appellant had a normal gait.  He 
demonstrated 70 degrees of forward flexion; 20 degrees of 
extension; 25 degrees of right and left lateral flexion; and 
25 degrees of right and left rotation.  The appellant had 
pain with flexion and extension.  There were lumbar spasms, 
although the examiner stated that no muscle spasm or guarding 
was severe enough to result in an abnormal gait.  Sensory 
testing was intact.  There appellant had 5/5 strength of the 
lower extremities bilaterally.  He also had normal muscle 
tone.  The examiner did not include any discussion of the 
frequency or duration of any incapacitating episodes.  The 
examiner rendered diagnoses of degenerative disc disease 
(DDD) L3-4, L4-5 and L5-S1 with disc protrusion at each 
level, and lumbar myositis.

The appellant's lumbar spine disability rating had been 
increased to 40 percent in a July 2000 rating decision based 
on the findings contained in the report of the VA spine 
examination conducted in April 2000, with a June 2000 
supplemental report after review of the claims file.  The 
appellant complained of moderate pain and of radiation of 
pain.  He reported private medical treatment and the use of 
pain medication.  The appellant stated that he experienced 
two acute severe bouts of low back pain per month for which 
he sought medical treatment and then bed rest.  On physical 
examination, the appellant had no pain on motion or muscle 
spasms.  There was no tenderness to palpation of the lumbar 
paravertebral muscles.  The appellant had a normal gait 
cycle.  There was no muscle atrophy of the lower extremities.  
The appellant exhibited 40 degrees of forward flexion; 25 
degrees of extension; 25 degrees of right and left lateral 
flexion; and 25 degrees of right and left rotation.  

As discussed above, a veteran's disability rating shall not 
be reduced unless an improvement in the disability is shown 
to have occurred.  When the RO assigned a 40 percent rating 
for the appellant's lumbar spine disability, the evaluation 
was primarily based on an April 2000 VA examination which 
showed that the appellant had limitation of motion and two 
periods of exacerbations per month for which he needed 
medical treatment and bed rest.  There were negative findings 
during that examination for spasms of the lower back and 
there was no finding of any painful motion.  The May 2005 
rating decision that reduced the back disability rating to 20 
percent was based on the report of a VA examination conducted 
in September 2004 which showed the existence muscle spasms 
and painful motion.  In addition, private medical records 
dated between January 2003 and May 2004 also indicate the 
existence of lumbar spine spasms.  While the limitation of 
motion for flexion was improved during the September 2004 VA 
examination compared to the April 2000 VA examination, the 
appellant's lumbar spine extension was worse and his lateral 
flexion and rotation range of motion measurements were the 
same.  In addition, the appellant demonstrated pain on motion 
during the September 2004 examination; this was not 
documented in the earlier VA examination.  

The Board notes that the examiner at the September 2004 VA 
examination did not review the appellant's claims file.  See 
Tucker v. Derwinski, 2 Vet. App. 201, 203  (1992) (reversing 
VA's reduction of an appellant's schedular rating based on an 
examination report that did not include a review of the 
claims file by the examiner.)  In 2000, there had been review 
of the appellant's claims file by the examiner as reflected 
in the May 2000 report.

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's May 2005 rating action 
to reduce the appellant's disability evaluation for his 
lumbosacral disability from 40 percent to 20 percent did not 
meet  the regulatory standards of 38 C.F.R. § 3.344 and was 
therefore improper.  When viewed in total, the evidence of 
record does not clearly warrant the conclusion that sustained 
improvement has been demonstrated for the appellant's lumbar 
spine disability.  The evidence does not make it reasonably 
certain that any improvement shown at the September 2004 
examination will be maintained under the ordinary conditions 
of life.  Furthermore, reduction based on an examination that 
did not include any review of the low back disability in 
relation to its history is ill-advised.  

The Board has reviewed the record and finds that the 
reduction was improper.  The medical evidence of record that 
was used by the RO as the basis for the reduction do not show 
sustained material improvement in the appellant's lumbar 
spine disability.  These records show that the appellant was 
receiving medical treatment for his service connected low 
back condition on a regular outpatient basis.  Furthermore, 
the medical reports indicate that the appellant had developed 
increased symptomatology, including muscle spasms and pain on 
motion, after the effective date of the 40 percent 
evaluation.  In addition, there is no evidence reflecting 
improvement under the ordinary conditions of life.  Because 
the records show that the appellant was receiving continuing 
treatment, including medication, and because he was shown to 
continue to experience pain and pain on motion due to the 
lumbar spine disability, as well as muscle spasms and 
exacerbations of symptoms, the Board cannot find that there 
is any basis in these records to conclude that the appellant 
had attained sustained material improvement in his service-
connected lumbar spine disability under the ordinary 
conditions of life.  38 C.F.R. §§ 3.343(a), 3.344(a).

There is nothing in the evidence of record to show that the 
RO considered 38 C.F.R. § 3.343(a) or 38 C.F.R. § 3.344(a)(c) 
when they reduced the 40 percent rating in May 2005.  
Disregarding the fact that the clinical evidence of record at 
the time of the RO's May 2005 rating decision clearly failed 
to indicate material improvement in the appellant's lumbar 
spine condition including improvement under the ordinary 
conditions of life, the RO did not even address the question 
of material improvement.  In addition, while the 40 percent 
rating had been in effect more that 5 years, the reduction 
was based on a single examination in September 2004 in which 
it is stated that the examiner did not review the claims 
file.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992) that the failure to 
consider and apply either the provisions of 38 C.F.R. 
§ 3.343(a) or38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  

As the RO failed to apply the provisions of 38 C.F.R. § 3.343 
and 38 C.F.R. § 3.344 in its reduction of the appellant's 
disability evaluation for his lumbar spine DDD and myositis 
from 40 percent to 20 percent, the Board finds that the May 
2005 rating decision was void ab initio as not in accordance 
with the law, and thus the Board has no legal option but to 
restore the 40 percent schedular rating.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344(a)(c).


ORDER

Entitlement to restoration of a 40 percent evaluation for the 
lumbar spine disability is granted, effective August 1, 2005, 
subject to the law and regulations governing the awards of 
monetary benefits.

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The appellant underwent a VA medical examination in September 
2005; the examiner did not review the claims file.  As the 
medical examination report of record was based on incomplete 
medical records, it is of little or no probative value.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  In addition, there is no medical notation of 
record delineating whether the appellant's current lumbar 
spine degenerative disc pathology involves incapacitating 
episodes, including their frequency, duration and severity.

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  On remand, readjudication should reflection 
consideration of staged ratings.  See also Fenderson v. West, 
12 Vet. App. 119 (1999).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf, the types of evidence he may 
submit to demonstrate the worsening or 
increase in severity of the service-
connected lumbar spine disability, the 
effects of the service-connected lumbar 
spine disability on his daily life and 
employment, and notify the appellant of 
the criteria (including specific 
measurement or test result) under the 
Diagnostic Code which will be used to 
evaluate his disability, as well as any 
alternate Diagnostic Codes which might be 
applicable.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his lumbar spine 
disability since 2004, and secure all 
available relevant reports not already of 
record from those sources.  In 
particular, the records from Grupo 
Fisiatrico De Bayamon must be obtained.  
To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an appropriate VA examination to assess 
the nature, severity and extent of the 
appellant's thoracolumbar spine 
disability.  The entire claims file must 
be reviewed by the examiners in 
conjunction with each examination and the 
reports should state that such review has 
been accomplished.  All necessary tests, 
including x-rays, should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  All pertinent x-ray, CT scans 
and MRI results should be discussed.  
After examining the appellant and 
reviewing his claims file, the examiners 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

The examiner should identify objective 
manifestations attributable to the 
appellant's service-connected 
thoracolumbar spine disability.  The 
examiner should state whether the 
appellant's thoracolumbar spine exhibits 
ankylosis.  Any musculoskeletal and 
neurologic dysfunction involving the 
thoracolumbar spine should be described 
in detail.  

The examiner should describe the extent, 
if any, the appellant has any 
incapacitating episodes, an altered gait 
or reduced function in the lower body due 
to lumbar spine disability.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiners should be 
requested to describe whether any 
reported pain significantly limits the 
function of the appellant's back during 
flare-ups or when the back is used 
repeatedly.  Any limitation of lumbar 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

The examiner must specify the frequency 
and duration of any "periodic flareups" 
and the effect the lumbar spine 
disability has upon appellant's daily 
activities.  The examiner should identify 
symptoms due to disc syndrome.  The 
symptoms should be characterized as 
causing mild, moderate or severe 
incomplete paralysis/neuritis/neuralgia 
or complete paralysis for each nerve 
affected.  The examiner is also requested 
to specify the frequency and duration of 
the appellant's incapacitating episodes 
and the effect they have upon his daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected lumbar spine disability should 
be described in detail (e.g., any lifting 
restrictions).  

The examiner should set forth all 
findings and conclusions in a legible 
report.

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, regulations, Diagnostic Codes, 
and Court cases, to include Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

5.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the increased rating issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


